Citation Nr: 0801191	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-34 029	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to August 
1972.  He was awarded the Combat Infantryman Badge, among 
other decorations, for his service in Vietnam.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

The veteran is seeking service connection for diabetes 
mellitus.  He is currently in receipt of a total disability 
rating due to unemployability based upon service-connected 
post-traumatic stress disorder, hypertension, and a left knee 
injury.

The report of an October 2004 VA examination includes the 
examiner's conclusion that the veteran's diabetes is "more 
likely than not directly related to this veteran's history of 
heavy alcohol abuse, with past history of pancreatitis and 
excision of pancreatic pseudocyst."  The examiner was not 
provided with the veteran's claims file in connection with 
rendering this opinion, however.  Furthermore, review of the 
claims file shows that while many VA treatment reports are 
contained in it, there are multiple-year gaps in the medical 
records available for review.

At least one episode of treatment for alcohol dependence is 
reflected in the veteran's service medical records.  Review 
of the early post-service medical evidence of record shows 
several episodes of treatment for chronic alcoholism.  He 
reportedly quit drinking altogether in 1982, shortly before 
suffering a severe episode of pancreatitis, which culminated 
in the pseudocyst surgery in December 1982.  Diabetes was 
apparently diagnosed in 1987.  In a March 1991 claim, the 
veteran stated, "I'm an alcoholic due to my Vietnam 
experiences and attempting to forget the horrors of the war. 
. . .  The memories and nightmares I suffer concerning the 
war cause me to drown my feelings."  PTSD was initially 
diagnosed and treated in 1995, although the medical evidence 
reflects complaints of depression prior to 1995.  

Viewing the physician's medical opinion that the veteran's 
diabetes was caused by his alcoholism in conjunction with the 
veteran's own statement that he drank to suppress his 
memories of the war, raises the question of whether his 
alcoholism is related to his PTSD.  If so, service connection 
for diabetes could be warranted on a secondary, or proximate 
causation theory of entitlement.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury also shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310.

Although service connection for alcoholism itself is 
prohibited under law, as being of misconduct origin; organic 
disease and disabilities which are a secondary result of the 
chronic use of alcohol, whether out of compulsion or 
otherwise, will not be considered of willful misconduct 
origin.  38 C.F.R. § 3.301.  

The Board must consider independent medical evidence in 
supporting its recorded findings, rather than providing its 
own medical judgment in the guise of a Board opinion.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  The record is 
currently inadequate for the purpose of rendering an informed 
decision as to the question of whether the veteran's 
alcoholism is related to his PTSD.  Thus, a remand to the RO 
is required in order to fulfill its statutory duty to assist 
the veteran to develop the facts pertinent to the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all records of 
VA medical treatment, inpatient and 
outpatient, afforded to the veteran which 
are not contained in his claims file for 
inclusion in the file, including between 
1983 and 1989, and 1990 to 1995.

2.  AFTER obtaining the outstanding VA 
medical records, the RO should forward 
the veteran's claims file to a VA 
physician with appropriate expertise, for 
an informed opinion as to whether the 
veteran's alcoholism is related to his 
PTSD.  IF the physician deems that a 
clinical examination of the veteran would 
be helpful to reaching an informed 
opinion on this question, the veteran 
should be scheduled for such an 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  If the physician feels that 
the question is impossible to answer 
without resort to speculation, this 
should be stated.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

